PER CURIAM.
Rickey Townsend appeals the district court’s1 dismissal of his civil rights action. After de novo review, we agree with the district court that the federal-agency defendants were entitled to sovereign immunity, that the court lacked personal jurisdiction over the remaining defendants who raised the defense, and that the claims against Robert Tomlinson failed on their merits.
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Donovan W. Frank, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Susan Richard Nelson, United States Magistrate Judge for the District of Minnesota.